United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3282
                        ___________________________

                                Cornelius P. Brown

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                              Union Pacific Railroad

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: June 9, 2014
                               Filed: June 13, 2014
                                  [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

     Cornelius Brown appeals the district court’s1 adverse grant of summary
judgment on his Title VII race-discrimination claims against his former employer,

      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.
Union Pacific Railroad (UPR), which terminated him in May 2011. After careful
review, we agree with the district court that UPR presented a legitimate,
nondiscriminatory reason for terminating Brown--his failure of drug tests, in violation
of company policy--and that he did not present any admissible evidence creating a
genuine issue as to whether UPR’s stated reason was merely a pretext for unlawful
discrimination. See Twymon v. Wells Fargo & Co., 462 F.3d 925, 935 (8th Cir. 2006)
(this court has consistently held that violating company policy is legitimate,
nondiscriminatory rationale for terminating employee); see also Green v. Dormire,
691 F.3d 917, 921 (8th Cir. 2012) (grant of summary judgment is reviewed de novo).
We also agree with the district court’s analysis and conclusions regarding Brown’s
allegations that he was denied training and promotions because of his race.

      We thus affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-